Title: John Adams to Abigail Adams, 22 March 1797
From: Adams, John
To: Adams, Abigail


        
          My dearest Friend
          Philadelphia March 22d. 1797
        
        Last night for the first time I slept in our new House.— But what a Scene! The Furniture belonging to the Publick is in the most deplorable Condition— There is not a Chair fit to sit in. The Beds and Bedding are in a woeful Pickle. This House has been a scene of the most scandalous Drunkenness and Disorder among the servants, that ever I heard of. I would not have one of them for any Consideration. There is not a Carpet nor a Curtain, nor a Glass nor Linnen nor China nor any Thing. Dont expose this Picture.
        This morning I recd your favours of March 12 and 13th.— I am highly pleased with your Criticisms and Observations on my Adieus to the Senate, their Answer and my Reply. Before now you have a long Speech, which I hope you will descant on as learnedly and ingeniously.
        As to the farms I must leave all to you and Dr Tufts. Let Trask clear all the Bushes in Curtis’s Pasture. I want to have clean Work made there. You have not mentioned My Mares nor Colts— Are the Mares in a Way to breed Us Horses?
        I have procured five Horses, which with my little fellow at home, will be all I shall keep.
        As to Public affairs all is Suspence at present— Nothing can be determined till further and more Authentic Accounts arrive.
        I never wanted your Advice & assistance more in my Life.— My Country will not always oblige her Public Men to make Brick without Straw— As soon as I shall be out of the Question, their Presidents will go on Swimmingly whoever lives to See it. But it is wicked to complain.
        I have not been able to receive any Company. And the House will not be fit for some time.
        I am with all Affection and / ardent Wishes for your Society
        
          J. A.
        
      